Exhibit 10.3


NEO AGREEMENT


CHANGE IN CONTROL SEVERANCE AGREEMENT
Brinker International Inc. (the “Company”), and _________________________
(“Executive”) (collectively, the “Parties”) agree to enter into this CHANGE IN
CONTROL SEVERANCE AGREEMENT (“Agreement”) dated as of ________________201__
(“Effective Date”) as follows:
1.
TERM OF AGREEMENT.

The Agreement will commence as of the Effective Date and will terminate upon the
date that all of the obligations of the Parties with respect to this Agreement
have been satisfied.
2.
AT WILL EMPLOYMENT.

The Company and Executive acknowledge that Executive’s employment is and will
continue to be at-will. The Company may terminate the employment relationship at
any time as described in Section 3.
3.
TERMINATION OF EMPLOYMENT.

Executive’s employment may be terminated under any of the circumstances set
forth in this Section 3. Upon termination, Executive (or his beneficiary or
estate, as the case may be) shall be entitled to receive the compensation and
benefits described in Section 4 below, and, if applicable, Section 5 or 6 below.
(a)
Death. Executive’s employment shall terminate upon Executive’s death.

(b)
Total Disability. The Company may terminate Executive’s employment upon
[his/her] becoming “Totally Disabled.” For purposes of this Agreement, the term
“Totally Disabled” shall mean the Executive is eligible to receive benefits
under the long-term disability plan then sponsored by the Company, with no
reasonable prospect of returning to normal full-time service. A determination of
“Totally Disabled” shall be made by the Company in its sole discretion.

(c)
Termination by the Company for Cause. The Company may terminate Executive’s
employment for Cause at any time after providing written notice to Executive.
For purposes of this Agreement, the term “Cause” shall mean:

(i)
An act of fraud, misappropriation or embezzlement by Executive in connection
with the Company or a Related Company as determined by the affirmative vote of
at least a majority of the Board of Directors of the Company (“Board”) or
executive committee thereof;

(ii)
Gross mismanagement or gross neglect of the Executive’s duties to the Company or
a Related Company and its policies, procedures or guidelines as determined by
the affirmative vote of at least a majority of the Board or executive committee
thereof; or

(iii)
Conviction of Executive by a court of competent jurisdiction of a felony.

For purposes of this Agreement, the term “Related Company” means any company
during any period in which it is a “parent company” (as that term is defined in
Section 424(e) of the Internal Revenue Code (the “Code”)) with respect to the
Company, or a “subsidiary corporation” (as that term is defined in Section
424(f) of the Code) with respect to the Company.


1

--------------------------------------------------------------------------------

Exhibit 10.3


NEO AGREEMENT


(d)
Termination by the Company without Cause. The Company may terminate Executive’s
employment without Cause at any time after providing written notice to
Executive.

(e)
Termination by Executive without Good Reason. Executive may terminate his/her
employment under this Agreement without Good Reason after providing not less
than thirty (30) days’ advance written notice to the Company.

(f)
Termination by Executive for Good Reason. Executive may terminate his/her
employment under this Agreement for Good Reason. The term “Good Reason” means
the satisfaction of all of the following requirements:

(i)
One or more of the following facts and circumstances exist without Executive’s
consent: (A) a reduction in Executive’s then current base salary other than a
general reduction in base salary that affects all similarly situated executives
in substantially the same proportions; (B) a reduction in Executive’s target
annual bonus opportunity; (C) a relocation of the principal location at which
Executive is required to provide services by more than fifty (50) miles; (D) the
Company's failure to obtain an agreement from any successor to the Company to
assume and agree to perform the obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform,
except where such assumption occurs by operations of law; or (E) a material,
adverse change in Executive’s title, reporting relationship, authority, duties
or responsibilities; and

(ii)
Executive shall have provided the Company written notice within thirty (30) days
of his/her knowledge or reason to know of the existence of any fact or
circumstance constituting Good Reason, the Company shall have failed to cure or
eliminate such fact(s) or circumstance(s) within thirty (30) days of its receipt
of such notice, and the resulting termination of employment occurs within thirty
(30) days following expiration of such cure period.

4.
COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT.

Upon termination of Executive’s employment under this Agreement for any reason,
Executive (or his/her designated beneficiary or estate, as the case may be)
shall be entitled to receive the following compensation:
(a)
Earned but Unpaid Compensation, Expense Reimbursement. The Company shall pay
Executive any accrued but unpaid base salary for services rendered to the date
of termination and any accrued but unpaid expenses required to be reimbursed
under this Agreement.

(b)
Other Compensation and Benefits. Except as may be provided under this Agreement,

(i)
any benefits to which Executive may be entitled pursuant to the Company’s plans,
policies and arrangements shall be determined and paid in accordance with the
terms of such plans, policies and arrangements, and

(ii)
Executive shall have no right to receive any other compensation, or to
participate in any other plan, arrangement or benefit, with respect to future
periods after such termination or resignation.

If the requirements of Section 5 or 6 are satisfied, the Company shall also pay
Executive the amounts described in Section 5 or 6, as applicable. For the
avoidance of doubt, in no event shall Executive be paid amounts under both
Sections 5 and 6.


2

--------------------------------------------------------------------------------

Exhibit 10.3


NEO AGREEMENT


5.
ADDITIONAL COMPENSATION PAYABLE FOLLOWING TERMINATION WITHOUT CAUSE PRIOR TO A
CHANGE IN CONTROL OR MORE THAN TWO YEARS FOLLOWING A CHANGE IN CONTROL.

In addition to the compensation set forth in Section 4 above, if Executive’s
employment is terminated by the Company pursuant to Section 3(d) above
(Termination by the Company without Cause) prior to a Change in Control or more
than two (2) years following a Change in Control, Executive will be eligible to
receive severance pursuant to the Company’s then current severance plan for
executive officers of the Company, if any, subject to the terms and conditions
of such plan.
6.
ADDITIONAL COMPENSATION PAYABLE FOLLOWING TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON WITHIN TWO YEARS FOLLOWING A CHANGE IN CONTROL.

(a)
Requirements for Additional Compensation. In addition to the compensation set
forth in Section 4 above, and in lieu of any severance benefits under the
Company’s then current severance plan for executive officers of the Company,
Executive will receive the additional compensation set forth in subsection (b)
below, if the following requirements are met:

(i)
Executive’s employment is terminated by the Company pursuant to Section 3(d)
above (Termination by the Company without Cause) or by Executive pursuant to
Section 3(f) (termination by Executive for Good Reason) within two (2) years
following a Change in Control;

(ii)
Executive strictly abides by the restrictive covenants set forth in Section 10
below; and

(iii)
Executive executes (and does not revoke) a separation agreement and release in a
form satisfactory to the Company on or after his employment termination date,
but no later than the date required by the Company in accordance with applicable
law.

(b)
Additional Compensation. The Company shall provide Executive with the following
compensation and benefits:

(i)
An amount equal to twenty-four (24) months of Executive’s then current base
salary PLUS an amount equal to Executive’s target bonus for the year of
termination under the applicable Brinker International, Inc. Profit Sharing Plan
in a lump sum within sixty (60) days after the date of Executive’s termination;
plus

(ii)
Subject to (x) Executive’s timely election of continuation coverage under COBRA,
and (y) Executive’s continued copayment of premiums at the same level and cost
to Executive as if Executive were an employee of the Company, continued payment
by the Company of his health insurance coverage during the eighteen (18) month
period following the date of termination to the same extent that the Company
paid for such coverage immediately prior to the date of termination, subject to
the eligibility requirements and other terms and conditions of such insurance
coverage.

The treatment of Executive’s outstanding equity awards, if any, upon termination
shall be determined in accordance with the applicable equity plan documents.




3

--------------------------------------------------------------------------------

Exhibit 10.3


NEO AGREEMENT


7.
CHANGE IN CONTROL.

(a)
For purposes of this Agreement, “Change in Control” shall mean the definition of
“Change in Control” in the Company’s then current fiscal year Profit Sharing
Plan, or if none or if there is no such plan:

(i)
a sale, transfer or other conveyance of all or substantially all of the assets
of the Company on a consolidated basis; or

(ii)
the acquisition of beneficial ownership (as such term is defined in Rule 13d-3
promulgated under the Securities Exchange Act of 1934 (“Exchange Act”)) by any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than the Company, directly or indirectly, of securities representing 50%
or more of the total number of votes that may be cast for the election of
directors of the Company; or

(iii)
the failure at any annual or special meetings of the Company’s shareholders held
during the three-year period following a “solicitation in opposition” as defined
in Rule 14a-6 promulgated under the Exchange Act, of a majority of the persons
nominated by the Company in the proxy material mailed to shareholders by the
management of the Company to win election to seats on the Board (such majority
calculated based upon the total number of persons nominated by the Company
failing to win election to seats on the Board divided by the total number of
Board members of the Board as of the beginning of such three-year period),
excluding only those who die, retire voluntarily, are disabled or are otherwise
disqualified in the interim between their nomination and the date of the
meeting.

8.
EXCLUSIVE REMEDY.

In the event of a termination of Executive’s employment, the provisions of
Section 4 and 5 or 6(b), as applicable, are intended to be and are exclusive and
in lieu of any other rights or remedies to which Executive otherwise may be
entitled, whether at law, tort or contract, in equity, or under this Agreement.
Executive will be entitled to no benefits, compensation or other payments or
rights upon a termination of employment other than those benefits expressly set
forth in Section 4 and 5 or 6(b), as applicable, of this Agreement.
9.
LIMITATION ON PAYMENTS.

(a)
In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code, and (ii) but for this Section 9,
would be subject to the excise tax imposed by Section 4999 of the Code, then any
post-termination severance benefits payable under this Agreement or otherwise
will be either:

(i)
delivered in full, or

(ii)
delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.


4

--------------------------------------------------------------------------------

Exhibit 10.3


NEO AGREEMENT


(b)
If a reduction in severance and other benefits constituting “parachute payments”
is necessary so that benefits are delivered to a lesser extent, reduction will
occur in the following order: (i) reduction of cash payments; (ii) cancellation
of accelerated vesting of equity awards (by cutting back performance-based
awards first and then time-based awards, based on reverse order of vesting dates
(rather than grant dates)), if applicable; and (iii) reduction of employee
benefits.

(c)
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 9 will be made in writing by the Company’s
independent public accountants or by such other person or entity to which the
Parties mutually agree (the “Firm”), whose determination will be conclusive and
binding upon Executive and the Company. For purposes of making the calculations
required by this Section 9, the Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive will furnish to the Firm such information
and documents as the Firm may reasonably request in order to make a
determination under this Section. The Company will bear all costs the Firm may
incur in connection with any calculations contemplated by this Section 9.

10.
RESTRICTIVE COVENANTS.

(a)
Confidential Information/Competitive Business.

(i)
Confidential Information and Trade Secrets. Executive agrees that during the
course of employment with the Company, Executive has and will come into contact
with and have access to various forms of Confidential Information and Trade
Secrets, which are the property of the Company. This information relates both to
the Company, its customers, suppliers, vendors, contractors, consultants, and
employees. For purposes of this Agreement, “Confidential Information and Trade
Secrets” shall include, but shall not be limited to:

(A)
business plans and strategy, marketing and expansion plans, pricing information,
sales information, technological information, food and beverage processes,
recipes and the like, product information, specifications, inventions, research,
policies, processes, creative projects, methods and intangible rights, computer
software, source code, marketing techniques and arrangements, information about
the Company’s active and prospective customers, suppliers, vendors, contractors,
consultants, and other business relationships, or any non-public operational,
business or financial information relating to the Company or any of its parents,
subsidiaries, or affiliates; and

(B)
the identity of the Company’s employees, their salaries, bonuses, incentive
compensation, benefits, qualifications, and abilities,

all of which information Executive acknowledges and agrees is not generally
known or available to the general public, but has been developed, compiled or
acquired by the Company at its great effort and expense. Confidential
Information and Trade Secrets can be in any form – oral, written or machine
readable, including electronic files.
(ii)
Secrecy of Confidential Information and Trade Secrets Essential. Executive
acknowledges and agrees that the Company is engaged in a highly competitive
business and that its competitive position depends upon its ability to maintain
the confidentiality of the Confidential Information and Trade Secrets which were
developed, compiled and acquired



5

--------------------------------------------------------------------------------

Exhibit 10.3


NEO AGREEMENT


by the Company over a considerable period of time and at its great effort and
expense. Executive further acknowledges and agrees that any disclosure,
divulging, revelation or use of any of the Confidential Information and Trade
Secrets, other than in connection with the Company’s business or as specifically
authorized by the Company, will be highly detrimental to the Company, and that
serious loss of business and pecuniary damage may result therefrom.
(b)
Non-Disclosure of Confidential Information. Executive agrees that, except as
specifically required in the performance of [his/her] duties on behalf of the
Company, Executive will not directly or indirectly use, disclose or disseminate
to any other person, organization or entity, any of the Company’s Confidential
Information and Trade Secrets, either during the period of Executive’s
employment or at any time thereafter. Executive further agrees to maintain the
Company’s Confidential Information and Trade Secrets in strict confidence and to
use all commercially reasonable efforts to not allow any unauthorized access to,
or disclosure of, the Company’s Confidential Information and Trade Secrets.
Executive agrees not to save or store Confidential Information or Trade Secrets
outside the Company’s password protected computer systems such as on a personal
USB thumb drive, backup drive, home computer, personal phone, email account or
cloud storage.

(c)
Return of Material. Executive agrees that, upon the termination of [his/her]
employment for any reason, and immediately upon request of the Company at any
time, [he/she] will promptly return (and shall not delete, destroy or modify)
all property, including any originals and all copies of any documents, whether
stored on computers or in hard copy, obtained from the Company, or any of its
current, former or prospective customers, suppliers, vendors, employees,
contractors, and consultants, whether or not Executive believes it qualifies as
Confidential Information and Trade Secrets.  Such property shall include
everything obtained during and as a result of Executive’s employment with the
Company, other than documents related to Executive’s compensation and benefits,
such as pay stubs and benefit statements. In addition, Executive shall also
return any phone, facsimile, printer, scanner, computer, electronic data storage
device, or other items or equipment provided by the Company to Executive to
perform [his/her] employment responsibilities during [his/her] employment with
the Company. If Executive has saved or stored Confidential Information and Trade
Secrets outside the Company’s password protected computer systems such as on a
personal USB thumb drive, backup drive, home computer, personal phone, email
account or cloud storage, Executive agrees to tender the device or location to
the Company for removal of the Confidential Information and Trade Secrets.
Executive further agrees that [he/she] shall not access or attempt to access the
Company’s computer systems after the termination of Executive’s employment with
the Company. Executive also agrees that [he/she] does not have a right of
privacy to any communications sent through the Company’s electronic
communications systems (including, without limitation, emails, phone calls and
voicemail) and that the Company may monitor, retain, and review all such
communications in accordance with applicable law.

(d)
No Competitive Activity. Executive acknowledges and agrees that the Company is
engaged in a highly competitive business and that by virtue of Executive’s
position and responsibilities with the Company and Executive’s access to the
Confidential Information and Trade Secrets, engaging in any business which is
directly competitive with the Company will cause the Company great and
irreparable harm. Therefore, Executive covenants and agrees that at all times

(i)
during [his/her] period of employment with the Company, and



6

--------------------------------------------------------------------------------

Exhibit 10.3


NEO AGREEMENT


(ii)
in the event [his/her] employment is terminated involuntarily by the Company
(whether such termination is for Cause or without Cause, or otherwise), or
Executive terminates [his/her] employment for Good Reason within two (2) years
following a Change in Control, during the period beginning on the date of
termination of [his/her] employment and ending twelve (12) months following
[his/her] date of termination,

Executive shall not, directly or indirectly, engage in, assist, or have any
active interest or involvement, whether as an employee, agent, consultant,
advisor, officer, director, stockholder (excluding holding of less than 1% of
the stock of a public company), partner, proprietor or any type of principal
whatsoever, in any Competitive Business within the Restricted Territory. For
purposes of this Agreement, “Competitive Business” means any of the following
restaurants:
1    Ale House Restaurant            29    Landry’s Seafood
2     Applebee’s                30    Legal Sea Foods
3    Beef O’Brady’s                31    Longhorn Steakhouse
4    Bennigan’s Tavern            32    McCormick & Schmick’s
5    BJ’s Restaurant and Brewhouse        33    McDonald’s
6    Bonefish Grill                34    Miller’s Ale House Restaurant
7    BRAVO! Cucina Italiana        35    Morton’s of Chicago
8    Brio Tuscan Grille            36    O’Charleys
9    Buca di Beppo                37    Olive Garden
10    Buffalo Wild Wings            38    On The Border
11    California Pizza Kitchen        39    Outback Steakhouse
12    Carino’s Italian Grill            40    Palm Restaurant
13    Carraba’s Italian Grill            41    Panera
14    Champps Americana            42    Pappadeaux Seafood Kitchen
15    Cheddar’s Casual Café             43    PF Chang’s China Bistro
16    Cheesecake Factory            44    Pizza Hut
17    Chipotle Mexican Grill            45    Red Robin
18    Chuy’s                    46    Romano’s Macaroni Grill
19    Cracker Barrel                47    Ruby Tuesday
20    Dave & Busters                48    Ruth’s Chris Steak House
21    Fogo De Chao                49    Seasons 52
22    Fuddruckers                50    Taco Bell
23    Hooters                    51    Texas Roadhouse
24    Houlihans                52    TGI Fridays
25    Houston’s/Hillstone            53    Uno Chicago Grill
26    Il Fornaio Restaurant            54    Wendy’s
27    J Alexanders                55    Yard House
28    KFC
For purposes of this Agreement, the “Restricted Territory” means the United
States of America.
(e)
Non-Solicitation of Employees. Executive acknowledges and agrees that solely as
a result of employment with the Company, Executive has and will come into
contact with and acquire Confidential Information and Trade Secrets regarding
some, most, or all of the Company’s employees. Therefore, Executive covenants
and agrees that at all times

(i)
during [his/her] period of employment with the Company, and



7

--------------------------------------------------------------------------------

Exhibit 10.3


NEO AGREEMENT


(ii)
during the period beginning on the date of termination of [his/her] employment
(whether such termination is voluntary or involuntary, with Good Reason or
without Good Reason, for Cause or without Cause, or otherwise) and ending
twenty-four (24) months following [his/her] date of termination,

Executive shall not, either on Executive’s own account or on behalf of any
person, firm, or business entity, recruit, solicit, interfere with, or endeavor
to cause any employee of the Company with whom Executive came into contact or
about whom Executive obtained Confidential Information and Trade Secrets, to
leave his or her employment with the Company, or to work in a capacity that is
competitive with the Company, or to work in a capacity that is similar to the
capacity in which the employee was employed by the Company.
(f)
Non-Disparagement. Executive covenants and agrees that during the course of
[his/her] employment by the Company and at any time thereafter, Executive shall
not, directly or indirectly, in public or private, deprecate, impugn, disparage,
or make any remarks that would tend to or be construed to tend to defame the
Company, its products or services, or any of its officers, directors, employees,
or agents; nor shall Executive assist any other person, firm or company in so
doing.

(g)
Defend Trade Secrets Act of 2016.  Under the federal Defend Trade Secrets Act of
2016, Executive understands that [he/she] shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that:  (a) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made to an attorney in relation to a lawsuit for retaliation
against Executive for reporting a suspected violation of law; or (c) is made in
a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Executive further understands that the Company will
not retaliate against [him/her] in any way for a disclosure made in accordance
with the law.

(h)
Equity Award. As additional consideration for the restrictive covenants set
forth in this Section 10, and to incentivize Executive to achieve the highest
level of individual performance and to benefit from the long-term growth and
profitability of the Company, the Company agrees that it will grant Executive an
additional award of __________________ when it makes the next annual equity
grant to Executive, which is scheduled to be made in August 20__.

11.
ENFORCEMENT OF COVENANTS.

(a)
Termination of Employment and Forfeiture of Compensation. Executive agrees that
in the event that the Company determines that [he/she] has breached any of the
covenants set forth in Section 10 above during [his/her] employment, the Company
shall have the right to terminate [his/her] employment for Cause. In addition,
Executive agrees that if the Company determines that [he/she] has breached any
of the covenants set forth in Section 10 at any time, the Company shall have the
right to discontinue any or all remaining benefits payable pursuant to Section 5
or 6 above, as applicable. Such termination of employment or discontinuance of
benefits shall be in addition to and shall not limit any and all other rights
and remedies that the Company may have against Executive and the separation
agreement and release set forth in Section 6(a)(iii) shall remain in full force
and effect.

(b)
Right to Injunction. Executive acknowledges and agrees that compliance with the
covenants set forth in this Agreement is necessary to protect the business and
goodwill of the Company and any



8

--------------------------------------------------------------------------------

Exhibit 10.3


NEO AGREEMENT


breach of the covenants set forth in Section 10 above will cause irreparable
damage to the Company with respect to which the Company’s remedy at law for
damages will be inadequate. Therefore, in the event of breach or anticipatory
breach of the covenants set forth in Section 10 by Executive, Executive and the
Company agree that the Company shall be entitled to the following particular
forms of relief, in addition to any remedies otherwise available to it at law or
equity: (i) injunctions, both preliminary and permanent, enjoining or
restraining such breach or anticipatory breach and Executive hereby consents to
the issuance thereof forthwith and without bond by any court of competent
jurisdiction; and (ii) recovery of all reasonable sums expended and costs,
including reasonable attorney’s fees, incurred by the Company to enforce the
covenants set forth in Section 10.
(c)
Severability of Covenants. If in any judicial proceeding, a court shall hold
that any covenant set forth in Section 10 is not permitted by applicable law,
then Executive and the Company agree that such covenant shall be reformed to the
maximum time, geographic, or scope limitations permitted by such law. Further,
in the event a court shall hold that any of the covenants set forth in Section
10 are unenforceable and cannot be reformed, then such unenforceable covenant or
covenants shall be deemed eliminated from the provisions of this Agreement for
the purpose of such proceeding to the extent necessary to permit the remaining
covenants to be enforced in such proceeding. Executive and the Company further
agree that the covenants in Section 10 shall each be construed as a separate
agreement independent of any other provisions of this Agreement, and the
existence of any claim or cause of action by Executive against the Company
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of any of the covenants set forth in
Section 10. In the event Executive fails to comply with any of the covenants as
written, challenges the enforceability of any of the covenants, or if any of the
covenants are found to be unenforceable and not susceptible to reformation, the
Company shall have the right to discontinue any or all remaining benefits
payable pursuant to Section 5 or 6 above, as applicable.

12.
WITHHOLDING OF TAXES.

The Company shall withhold from any compensation and benefits payable under this
Agreement all applicable federal, state, local, or other taxes.
13.
NO CLAIM AGAINST ASSETS.

Nothing in this Agreement shall be construed as giving Executive any claim
against any specific assets of the Company or as imposing any trustee
relationship upon the Company in respect of Executive. The Company shall not be
required to establish a special or separate fund or to segregate any of its
assets in order to provide for the satisfaction of its obligations under this
Agreement. Executive’s rights under this Agreement shall be limited to those of
an unsecured general creditor of the Company and its affiliates.
14.
SUCCESSORS AND ASSIGNMENT.

(a)
Except as otherwise provided in this Agreement, this Agreement shall inure to
the benefit of and be binding upon the Parties hereto and their respective
heirs, representatives, successors and assigns. The rights and benefits of
Executive under this Agreement are personal to him and no such right or benefit
shall be subject to voluntary or involuntary alienation, assignment or transfer.

(b)
Any successor to the Company (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or otherwise), or to all or
substantially all of the Company’s business



9

--------------------------------------------------------------------------------

Exhibit 10.3


NEO AGREEMENT


and/or assets, will assume the obligations under this Agreement and will agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession.
15.
ENTIRE AGREEMENT; AMENDMENT.

This Agreement shall supersede any and all existing oral or written agreements,
representations, or warranties between Executive and the Company or any of its
subsidiaries or affiliated entities relating to the terms of Executive’s
employment. It may not be amended except by a written agreement signed by both
Parties.
16.
GOVERNING LAW; STATUTORY AND COMMON LAW DUTIES.

This Agreement shall be governed by the laws of the State of Texas without
reference to its principles of conflict of law. This Agreement is intended to
supplement, and not supersede, any remedies or claims that may be available to
the Company under applicable common and/or statutory law, including, without
limitation, any common law and/or statutory claims relating to the
misappropriation of trade secrets and/or unfair business practices.
17.
ARBITRATION.

(a)
Matters Subject to Arbitration. Brinker and Executive agree to arbitrate all
disputes (except for those listed in the next section) involving legal or
equitable rights which Brinker may have against Executive or Executive may have
against Brinker, its affiliates, subsidiaries, divisions, predecessors,
successors, assigns and their current and former employees, officers, directors,
and agents, arising out of or in any manner related to the Agreement and the
employment relationship between Brinker and Executive. This includes, for
example, disputes about the terms and conditions of employment, wages and pay,
leaves of absence, reasonable accommodation, or termination of employment. Such
claims include, but are not limited to, those under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Fair Labor
Standards Act, the Family and Medical Leave Act, the Americans with Disabilities
Act of 1990, Sections 1981 through 1988 of Title 42 of the United States Code,
any state or local anti-discrimination, harassment, or wage laws (such as the
Texas Commission on Human Rights Act), or any other federal, state, or local
law, ordinance or regulation, or those based on any public policy, contract,
tort, equitable theory, or common law or any claim for costs, fees, or other
expenses or relief, including attorneys’ fees. Matters covered by this Section
17(a) are subject to arbitration, not a court or jury trial.

(b)
Matters Not Subject to Arbitration. The following matters are not subject to
arbitration: (i) claims for workers’ compensation benefits; (ii) claims for
unemployment compensation benefits; (iii) claims based upon current (successor
or future) stock option plans, or employee pension and/or welfare benefit plans,
if those plans already contain some form of arbitration or other procedure for
the resolution of disputes under the plan; (iv) claims which by federal law are
not subject to mandatory arbitration, such as those statutory claims which the
Dodd-Frank Wall Street Reform Act provides may not be subject to mandatory
pre-dispute arbitration, but only to the extent federal law prohibits
enforcement of the class, collective or representative action waiver (discussed
in Section 17(c) below) with respect to these types of claims; and (v) claims
included in any lawsuit or administrative proceeding to which Executive is a
party and which are pending against Brinker prior to the date Executive signs
the Agreement. Also, nothing in Section 17 of the Agreement limits Executive’s
ability to file a charge with a federal, state or local administrative agency
(such as the National Labor Relations Board or the Equal Employment Opportunity
Commission) and nothing in Section 17 of



10

--------------------------------------------------------------------------------

Exhibit 10.3


NEO AGREEMENT


the Agreement limits a federal, state or local government agency from its
pursuit of a claim in court or the remedies it may seek from a court.
(c)
Class, Collective, or Representative Action Waiver. Executive and Brinker agree
that all disputes covered by Section 17(a) of the Agreement must be pursued on
an individual basis only and, to the maximum extent permitted by law, Executive
and Brinker waive the right to commence, be a party to, participate in, receive
money or any other relief from, or amend any existing lawsuit to include, any
representative, collective or class proceeding or claims or to bring jointly any
claim covered by Section 17(a) of the Agreement. Executive and Brinker agree
that neither Executive nor Brinker may bring a claim covered by Section 17(a) of
the Agreement on behalf of other individuals or entities and an arbitrator may
not: (a) combine more than one individual’s claim or claims into a single case;
(b) order, require, participate in or facilitate production of class-wide
contact information or notification to others of potential claims; or (c)
arbitrate any form of a class, collective, or representative proceeding. Nothing
in this Agreement limits Executive’s right to challenge the waiver of class,
collective or representative actions in Section 17(a) of the Agreement.

(d)
Authority to Resolve Disputes. A court (and not any arbitrator) has the
exclusive authority to resolve disputes about the interpretation, applicability,
enforceability or formation of the class, collective, or representative action
waiver provision in Section 17(c) of the Agreement, including but not limited
to, any claim that the class, collective, or representative action waiver is
void or voidable. That said, the arbitrator, and not any court, shall have
exclusive authority to resolve disputes about the interpretation, applicability,
enforceability or formation of any other provision of Section 17 of the
Agreement including, but not limited to, any claim that any other part of
Section 17 of the Agreement is void or voidable. If any provision, or any
portion of any provision, of Section 17 of the Agreement is found to be
unenforceable (by a court or arbitrator, as applicable), the court or arbitrator
(as applicable) shall interpret or modify the provision, the portion of the
provision, or Section 17 of the Agreement to the extent necessary for it to be
enforceable. If a provision or portion of a provision is deemed unlawful or
unenforceable, that provision or portion shall be severed, and, to the extent
permitted by applicable law, Section 17 of the Agreement automatically and
immediately shall be amended, modified and/or altered to be enforceable. If any
portion of the class, collective, or representative action waiver is deemed
unenforceable as to any particular claim, then such claim that is determined to
be not subject to waiver shall proceed in court (subject to then applicable case
law, defenses, and court orders concerning class certification and other
matters) and not arbitration.

(e)
Arbitration Rules. The arbitration shall be arbitrated by a single arbitrator in
accordance with the Employment Arbitration Rules of the American Arbitration
Association (“AAA”). A copy of the current AAA Employment Arbitration Rules is
available for Executive to review at www.adr.org. Executive may obtain a hard
copy of the AAA Employment Arbitration Rules at www.adr.org or from Executive’s
PeopleWorks Partner. Executive also may contact AAA to request a copy of these
rules at 1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043, Toll Free No.
877-495-4185. For claims against Brinker, notice must be sent to the AAA and
also to Brinker: General Counsel, Brinker International, 6820 LBJ Freeway,
Dallas, TX 75240. Brinker will send notices of claims to the AAA and also to the
last known address of Executive.

(f)
Miscellaneous.

(i)
Arbitrations shall take place in or near the city where Executive works or last
worked for Brinker.



11

--------------------------------------------------------------------------------

Exhibit 10.3


NEO AGREEMENT


(ii)
Each party is entitled to representation by an attorney of its choice throughout
the arbitration at its own expense.

(iii)
Brinker will pay the arbitration filing fees, and the fees of the arbitrator,
even if the arbitration is initiated by Executive, and Brinker will also
reimburse Executive for any administrative filing fees the AAA requires
Executive to pay. Except for the fees for the arbitrator and the administration
of the arbitration, both of which shall be paid by Brinker, each party shall
otherwise bear its own costs and fees associated with the arbitration, unless
provided by Section 17 of the Agreement, the AAA Employment Arbitration Rules,
applicable law, operation of law, or awarded by the arbitrator in the final,
written decision.

(iv)
The Federal Rules of Civil Procedure (except for Rule 23) and Federal Rules of
Evidence, which are the rules that would apply if the matter proceeded in a
federal court, shall apply throughout the arbitration, unless modified by the
mutual agreement of the Parties. If there is a conflict between Section 17 of
the Agreement and those rules, Section 17 of the Agreement prevails.

(v)
The law of the state in which Executive works or most recently worked for
Brinker (without regard for its conflict of law principles) will govern the
substance of the claim.

(vi)
Section 17 of the Agreement shall not limit any party’s right to obtain any
provisional or equitable remedy, including, without limitation, temporary
restraining orders and injunctive relief from any court of competent
jurisdiction, as may be necessary in the sole judgment of such party to protect
its rights.

(vii)
The arbitrator may award individual relief only. The arbitrator’s decision shall
be final and binding on the parties, their heirs, executors, administrators,
successors and assigns, and may be entered and enforced in any court of
competent jurisdiction. The arbitrator shall have the power to award the same
damages (subject to applicable statutory or other limitations) or legal or
equitable relief that would have been available in a court of competent
jurisdiction including, but not limited to, any remedy or relief that the
arbitrator deems just and equitable and which is authorized by applicable law,
including but not limited to, attorneys’ fees available under applicable law.

(viii)
All orders of the arbitrator (except evidentiary rulings at the arbitration)
will be in writing and subject to review pursuant to the Federal Arbitration Act
(“FAA”). Executive and Brinker agree that the FAA shall govern Section 17 of the
Agreement.

To the extent Section 17 of the Agreement conflicts with the Employment
Arbitration Rules of the AAA, the express provisions of Section 17 of the
Agreement shall prevail.
18.
SECTION 409A

(a)
Although the Company does not guarantee the tax treatment of any payments under
the Agreement, the intent of the Parties is that the payments and benefits under
this Agreement be exempt from, or comply with, Section 409A of the Code and all
Treasury Regulations and guidance promulgated thereunder (“Code Section 409A”)
and to the maximum extent permitted the Agreement shall be limited, construed
and interpreted in accordance with such intent. In no event whatsoever shall the
Company or its affiliates or their respective officers, directors, employees or
agents be liable for any



12

--------------------------------------------------------------------------------

Exhibit 10.3


NEO AGREEMENT


additional tax, interest or penalties that may be imposed on Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.
(b)
Notwithstanding any other provision of this Agreement to the contrary, to the
extent that any reimbursement of expenses constitutes “deferred compensation”
under Code Section 409A, such reimbursement shall be provided no later than
December 31 of the year following the year in which the expense was incurred.
The amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year. The amount of any in-kind
benefits provided in one year shall not affect the amount of in-kind benefits
provided in any other year.

(c)
For purposes of Code Section 409A (including, without limitation, for purposes
of Treasury Regulation Section 1.409A-2(b)(2)(iii)), the right to receive
payments in the form of installment payments shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
shall at all times be considered a separate and distinct payment. Whenever a
payment under this Agreement may be paid within a specified period, the actual
date of payment within the specified period shall be within the sole discretion
of the Company.

(d)
Notwithstanding any other provision of this Agreement to the contrary, if at the
time of Executive’s separation from service (as defined in Code Section 409A),
Executive is a “Specified Employee”, then the Company will defer the payment or
commencement of any “nonqualified deferred compensation” subject to Code Section
409A payable upon separation from service (without any reduction in such
payments or benefits ultimately paid or provided to Executive) until the date
that is six (6) months following separation from service or, if earlier, the
earliest other date as is permitted under Code Section 409A (and any amounts
that otherwise would have been paid during this deferral period will be paid in
a lump sum on the day after the expiration of the six (6) month period or such
shorter period, if applicable). Executive will be a “Specified Employee” for
purposes of this Agreement if, on the date of Executive’s separation from
service, Executive is an individual who is, under the method of determination
adopted by the Company designated as, or within the category of employees deemed
to be, a “Specified Employee” within the meaning and in accordance with Treasury
Regulation Section 1.409A-1(i). The Company shall determine in its sole
discretion all matters relating to who is a “Specified Employee” and the
application of and effects of the change in such determination.

(e)
Notwithstanding anything in this Agreement or elsewhere to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “nonqualified deferred compensation” within the meaning
of Code Section 409A upon or following a termination of the Executive’s
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” and the date of such separation from
service shall be the date of termination for purposes of any such payment or
benefits.

19.
NOTICES.

Any notice, consent, request or other communication made or given in connection
with this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by nationally recognized overnight courier
services, by registered or certified mail, return receipt requested, by
facsimile or by hand


13

--------------------------------------------------------------------------------

Exhibit 10.3


NEO AGREEMENT


delivery, to those listed below at their following respective addresses or at
such other address as each may specify by notice to the others:
To the Company:


[insert address]
Attention: ___________________


To Executive:


[insert address]


20.
MISCELLANEOUS.

(a)
Waiver. The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

(b)
Separability. If any term or provision of this Agreement above is declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, such term or provision shall immediately become null
and void, leaving the remainder of this Agreement in full force and effect.

(c)
Headings. Section headings are used herein for convenience of reference only and
shall not affect the meaning of any provision of this Agreement.

(d)
Rules of Construction. Whenever the context so requires, the use of the singular
shall be deemed to include the plural and vice versa.

(e)
Counterparts. This Agreement may be executed via electronic signature and in any
number of counterparts, each of which so executed shall be deemed to be an
original, and such counterparts will together constitute but one Agreement.



IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year set forth below.
BRINKER INTERNATIONAL, INC.


By: _______________________________________


Name: _____________________________________


Title: ______________________________________


Date: ______________________________________


EXECUTIVE


___________________________________________


Date: ______________________________________


Address: ___________________________________


___________________________________________









14